Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fauci et al. (7,297,938).
Regarding claim 1, Fauci discloses a black body radiation device, comprising: a heat source module (Fauci, black body assembly 10) comprising a heater (Fauci, heating element 23) and a temperature equalizing plate (Fauci, heat emitter 22, “The highly emissive coating can also act to provide substantially uniform temperature over the emitting surface 221 for calibration purposes.” Col. 5 Lines 24 et seq.), wherein the temperature equalizing plate contacts the heater (Fauci, Col. 5, Lines 47 et seq., “a heating element 23 adjacent the heat emitter 22”); a temperature control module connected to the heater to control the heater (Fauci, Col. 5 Lines 50 et seq., “The heating element 23 may be connected to a temperature controller which can be used for setting and controlling specific temperatures to be generated […]”), thereby keeping the temperature equalizing plate at a predetermined temperature (id.); and a housing configured to accommodate the heat source module and the temperature control module (Fauci, housing 21), the housing having an opening, wherein the opening is configured to expose the temperature equalizing plate. (Figs. 1A, 1B, exploded view in Fig. 2)


	Regarding claim 5, Fauci further discloses the temperature control module comprises: a temperature sensor configured to sense an actual temperature of the temperature equalizing plate (Fauci, Col. 5 Lines 35-45); a microprocessor connected to the temperature sensor (implied from existence of automatic calibration procedure, Cols. 9 and 10), and configured to control an amount of heat generated by the heater according to the actual temperature (Fauci, Col. 5, Lines 35-45); and a user interface connected to the microprocessor to set the predetermined temperature (implied from manual calibration procedure wherein the user selects the temperature, Cols. 8 and 9).
	Regarding claim 6, Fauci further discloses a power supply module configured to provide electric power required by the heat source module and the temperature control module. (Inherent, any device having the above features, in particular feedback-controlled temperature and electronic control must have power.)
	Regarding claim 7, Fauci further discloses the power supply module is connected to an external power source to provide the electric power required by the heat source module and the temperature control module. (Fauci, Col. 7, Lines 37 et seq.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fauci (7,297,938) in view of De Ruyter (2013/0043390).
	Regarding claims 8-10, claims 8-10 differ from Fauci (and claim 1) in that claims 8-10 require a second heater and blackbody plate for maintaining two different temperatures as calibration targets.
	De Ruyter teaches an infrared calibrator having several emitters at different temperatures.  (See De Ruyter, Figs. 3 and 5-8).
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a second temperature calibration target in order to accelerate the calibration process by allowing for rapid sequential sampling of the targets.
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fauci (7,297,938) in view of Hamada (2011/0176083).
	Regarding claim 3, Fauci lacks explicit teaching of a surface of the temperature equalizing plate exposed to the opening is subjected to a roughening treatment.
	Hamada teaches that, when it comes to emissive surfaces of a given material, the rougher the material, the higher the emissivity.  (Hamada, [0075])
	It would therefore have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to roughen the emissive surface of Fauci as taught by Hamada in order to increase the emissivity thereof.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Fauci (7,297,938) in view of Udrea et al. (2012/0267532)
	Regarding claim 4, Fauci lacks explicit teaching of the surface of the temperature equalizing plate exposed to the opening has a carbon nanotube film.
	Udrea teaches the desirability of coating an infrared emissive surface with a carbon nanotube film in order to increase the emissivity thereof.  (Udrea, [0028])

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maston (2013/0223472) teaches a device similar in appearance and function to that disclosed by Applicant.
Kaplun Mucharrafille et al. (2016/0334284) teaches a device having technological similarity to that claimed.
Maccarone (2003/0095583) discloses an IR calibrator similar in function to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884